   Case 1:18-cv-00148-JRH-BKE Document 81 Filed 12/04/20 Page 1 of 5



             IN THE UNITED STATES DISTRICT COURT FOR THE
                         SOUTHERN DISTRICT OF GEORGIA
                               AUGUSTA DIVISION


CASANDRA WILLIAMS-EVANS,

     Plaintiff,

            V.                         *            CV 118-148
                                       *


ADVANCE AUTO PARTS, INC.,              *
                                       *


     Defendant.                        *



                                   ORDER



     Before the Court is pro se Plaintiff Casandra Williams-Evans'

motion for relief from judgment and request for indicative ruling.

(Doc. 78.)       For the following reasons, the motion is denied.

     The Court's January 30, 2020 Order awarded summary judgment

to Defendant Advance Auto Parts, Inc. on all of Plaintiff's claims.

(See Doc. 68.)       Plaintiff appealed on February 24, 2020, and her

appeal remains pending.^          Plaintiff now moves for relief from

judgment     on    the    basis   of   newly   discovered   evidence   and

misrepresentation pursuant to Federal Rules of Civil Procedure

60(b)(2) and (3).        Motions under Rule 60(b) must be made within a

reasonable time, and those made under subsections (b)(2) and (3)



^ While the filing of an appeal divests a district court of
jurisdiction over the issues contained in the appeal, a district
court retains jurisdiction to act in furtherance of the appeal.
See Mahone v. Ray, 326, F.3d 1176, 1179 (11th Cir. 2003).     This
includes considering and denying Rule 60(b) motions or indicating
the Court's willingness to grant the motion if the case were to be
remanded.    See id. at 1179-80.
   Case 1:18-cv-00148-JRH-BKE Document 81 Filed 12/04/20 Page 2 of 5



must be made no later than a year after the entry of judgment.

See Fed. R. Civ. P. 60(c)(1).         Plaintiff filed her motion within

the year time limit, and the Court finds her timing reasonable

given her recent receipt of a letter and forms from Defendant as

explained below.

       The development that has precipitated the present motion is

Plaintiff's receipt of a letter from Defendant in October 2020

containing    ''Request     for     Accommodation"      and   "Accommodation

Questionnaire for Health Care Provider" forms (collectively, the

"October Letter").       Based on the October Letter, Plaintiff argues

that   Defendant   did    not     determine   whether   Plaintiff   met   the

Americans with Disabilities Act's ("ADA") definition of "qualified

individual" at the time relevant to the lawsuit.




Rule 60(b)(2)

       Rule 60(b)(2) permits courts to relieve a party from judgment

on the following basis: "newly discovered evidence that,                  with

reasonable diligence, could not have been discovered in time to

move for a new trial under Rule 59(b)[.]"         Fed. R. Civ. P. 60(b)(2).

The Eleventh Circuit requires parties invoking the rule to meet a

five-part test.    See Waddell v. Hendry, 329 F.3d 1300, 1309 (11th

Cir. 2003).    The factors are:

       (1) The evidence must be newly discovered since the
       trial; (2) due diligence on the part of the movant to
       discover the new evidence must be shown; (3) the evidence
      Case 1:18-cv-00148-JRH-BKE Document 81 Filed 12/04/20 Page 3 of 5



       must not be merely cumulative or impeaching; (4) the
       evidence must be material; and (5) the evidence must be
       such   that    a   new   trial    would      probably    produce    a     new
       result.


Id.      Because     relief     under    Rule    60(b)(2)      is   an   extraordinary

measure, compliance with the factors must be strict.                             See id.

(quoting Toole v. Baxter Healthcare Corp., 235 F.3d 1307, 1316

(11th Cir. 2000)).

       Plaintiff fails to meet the fourth and fifth factors.                           The


fourth factor is not met because the October Letter is unrelated


to the determination of Plaintiff s qualified individual status at

the summary judgment stage, an element she was required to show to

make out her ADA discrimination claim.2                   The October Letter in no

way explains or reconciles Plaintiffs statements to the Social

Security Administration fSSA") that estopped her from asserting

qualified individual status.                 See Cleveland v. Pol^y Mqmt. Sys.

Corp., 526 U.S. 795, 798 (1999) fTo survive a defendant's motion

for summary judgment, [plaintiff] must explain                        why that [SSA]

contention     is    consistent       with    her   ADA   claim     that   she    [was   a

qualified individual].").             The fifth factor is also unmet for the

same    reasons;     because    the     October     Letter   is     unrelated     to   the

estoppel analysis, it cannot be said that a different result would

occur had the October Letter been considered at summary judgment.




2 Plaintiff does not attempt to relate the October 2020 letter to
her retaliation claims.
   Case 1:18-cv-00148-JRH-BKE Document 81 Filed 12/04/20 Page 4 of 5



Thus, Plaintiff fails to meet all five factors required to obtain

relief from judgment under Rule 60(b)(2).




Rule 60(b)(3)

     Rule 60(b)(3) provides for relief from judgment on the basis

of "'fraud . . . , misrepresentation, or misconduct by an opposing

party."    Fed. R. Civ. P. 60(b)(3).     The movant must "prove by clear

and convincing evidence that an adverse party has obtained the

[judgment] through fraud, misrepresentation, or other misconduct."

Cox Nuclear Pharmacy, Inc. v. CTI, Inc., 478 F.3d 1303, 1314 (11th

Cir. 2007) (quotation omitted).          The movant must also show that

the conduct complained of deprived the movant of the opportunity

to "fully and fairly" present his or her case or defense.          Id.

     Plaintiff argues that Defendant's denial - in its Answer - of

certain    allegations    in   the   Complaint   constituted   fraud     or

misrepresentation.       Plaintiff also takes issue with Defendant's

estoppel argument on the grounds that Defendant did not have

knowledge of Plaintiff's Social Security testimony when the events

giving rise to the lawsuit took place.        The thrust of Plaintiff's

argument    is   that    Defendant   used   evidence   uncovered   during

discovery in defense of the suit.        But that is exactly the purpose

of discovery.

     Defendant's use of Plaintiff's testimony before the SSA is

neither fraudulent nor a misrepresentation.        In fact, it supports


                                     4
   Case 1:18-cv-00148-JRH-BKE Document 81 Filed 12/04/20 Page 5 of 5



a valid legal argument as illustrated by the Supreme Court and

Eleventh Circuit cases holding that a plaintiff's testimony before

the SSA can estop the plaintiff from claiming qualified individual

status in an ADA discrimination case without further explanation

of the inconsistency between the testimony and the claim.                See

Siudock V. Volusia Cnty. Sch. Bd., 568 F. App'x 659, 662-63 (11th

Cir. 2014) (citing Cleveland, 526 U.S. at 798).            Thus, there was

neither fraud nor misrepresentation, and Plaintiff's Rule 60(b)(3)

argument fails.

     Upon    the   foregoing.   Plaintiff's   motion    for   relief   from

judgment and request for indicative ruling (Doc. 78) is DENIED.

     ORDER   ENTERED    at   Augusta,   Georgia,    this           day   of

December, 2020.




                                        J. RAWAL HALi,^CHIEF JUDGE
                                        UNITED STATES DISTRICT COURT
                                        SOUTliERN   DISTRICT OF GEORGIA
